NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         MAR 18 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A. A., a minor, by and through her guardian     No.    20-55960
ad litem, and all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            5:14-cv-02556-VAP-SP

 v.
                                                MEMORANDUM*
COUNTY OF RIVERSIDE, a public entity;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                        for the Central District of California
                Virginia A. Phillips, Chief District Judge, Presiding

                            Submitted March 8, 2022**
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and ROSENTHAL,***
District Judge.

      After filing this 42 U.S.C. § 1983 putative class action, named plaintiff A.A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
settled her individual claims and sought an award of attorney’s fees pursuant to 42

U.S.C. § 1988. The district court determined that A.A. was the prevailing party

and awarded her $186,330 in attorney’s fees and $38,148.70 in costs. A.A. appeals

that award, contending that the district court abused its discretion in calculating the

“lodestar” amount by erroneously reducing her attorneys’ hourly rates, hours

expended and the amount of costs. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      1.      The district court did not abuse its discretion in setting the hourly rates

for each of A.A.’s attorneys. First, A.A. argues that the district court incorrectly

required her to submit the declaration of a fee expert to support her attorneys’

proposed hourly rates. However, the court did not require A.A. to submit the

affidavit of a fee expert. Rather, it held that A.A. failed to meet her burden of

demonstrating the reasonableness of the proposed hourly rates because the

particular declarations A.A. submitted were not “credible,” (a factual conclusion

that A.A. does not challenge). The district court then offered the declaration of a

fee expert as an example of the type of evidence that might have helped A.A. meet

her burden.

      Second, A.A. argues that the district court erred in rejecting the proposed

rates because Defendants did not provide any countervailing evidence to refute

them. However, the district court could reject A.A.’s proposed rates simply


                                            2
because A.A. did not satisfy her initial burden to establish that they were

reasonable. See United States v. $28,000.00 in U.S. Currency, 802 F.3d 1100,

1105 (9th Cir. 2015).

      Finally, A.A. argues that the district court erred by relying exclusively on

“its own knowledge” of the “rate prevailing in the community for similar work

performed by attorneys of comparable skill, experience and reputation” to set the

hourly rates for her eight attorneys. However, it is settled that “judges are justified

in relying on their own knowledge of customary rates and their experience

concerning reasonable and proper fees.” Ingram v. Oroudjian, 647 F.3d 925, 928

(9th Cir. 2011).

      2.     The district court did not abuse its discretion in calculating the

number of hours each of A.A.’s attorneys reasonably expended on her case. First,

A.A. argues that the district court erred by treating her unsuccessful motion for

class certification as an unrelated claim, and declining to give her credit for the

time her attorneys spent working on that motion. Once again, however, this is not

what the district court ruled. Rather, it explicitly held in both its first and second

orders that A.A.’s class claims, and thus her motion for class certification were

“related,” and proceeded to evaluate the degree of A.A.’s success on those claims.

      Second, A.A. argues that the Court erroneously determined that she enjoyed

only “limited” success under Hensley v. Eckerhart, 461 U.S. 424 (1983).


                                           3
However, the district court properly gave her credit for only $49,999 in damages

without regard to the amount of attorney’s fees to which she was entitled.

Moreover, the district court correctly concluded that even if the voluntary changes

the County made to its program could be considered a public benefit, A.A. did not

point to any evidence supporting a link between her lawsuit and the voluntary

changes the County made.

      Third, A.A. argues that the district court erred by cutting the number of

hours A.A. proposed for each attorney in an “across-the-board and non-

differentiated manner.” The thrust of that argument is that although the district

court stated it reviewed every billing entry, cut hours that were not reasonably

expended, and summed up the total remaining for each attorney, in actuality, it just

instituted a percentage cut. That argument is belied by the district court’s order,

which reflects that it credited each attorney for his or her hours in an individualized

manner.

      Fourth, A.A. argues that even if the district court did review all the billing

records and cut individual time entries, it did not provide a sufficiently clear

explanation as to which entries it was cutting and why. However, a district court is

not required to “set forth an hour-by-hour analysis of the fee request,” or make

specific findings with respect to each entry. Gates v. Deukmejian, 987 F.2d 1392,

1399 (9th Cir. 1992); see also Fox v. Vice, 563 U.S. 826, 838 (2011). Instead, a


                                           4
district court simply must “provide a concise but clear explanation of its reasons

for the fee award.” Hensley, 461 U.S. at 437. In practice, that means the district

court must: (1) indicate “what number of hours” are being compensated at “what

hourly rate,” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1213 (9th Cir.

1986), (2) provide “some indication of how it arrived at its figures and the amount

of the award,” id. at 1211, and (3) show that it has considered “the relationship

between the amount of the fee awarded and the results obtained,” Hensley, 461

U.S. at 437. That is exactly what the district court did here.

         Finally, A.A. argues that the district court erred by failing to specifically

address whether it was crediting A.A. for the entries describing hours spent

prosecuting her fee motion. However, the district court stated that it reviewed all

of A.A.’s billing records, which included the hours spent on her fee motion, and

A.A. points to no evidence suggesting that it treated those hours any differently

than it treated the rest of the hours she submitted, or that it did not give her credit

for any of them. See McGrath v. County of Nevada, 67 F.3d 248, 253 (9th Cir.

1995).

         3.    The district court did not abuse its discretion by awarding A.A.

$38,148.70 in costs even though she requested $42,584.04, a reduction of

approximately 10 percent. A.A. contends that the district court failed to give an

adequate explanation for what costs it was cutting. However, a district court may


                                             5
“impose a small reduction, no greater than 10 percent—a ‘haircut’—based on its

exercise of discretion and without a more specific explanation.” Moreno v. City of

Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). Here, the district court’s

explanation that it “reviewed the detailed cost breakdown and eliminated or

reduced excessive or unnecessary charges, such as courier charges for courtesy

copies . . . and unspecified ‘late charges,’” was more than sufficient to justify the

10 percent cut it imposed.

      None of A.A.’s other arguments has merit.

      AFFIRMED.




                                           6